                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
           Plaintiff,                             )      Criminal No. 6:10-cr-58-GFVT-HAI-1
                                                  )
 V.                                               )
                                                  )
 KENNETH CHARLES BALL,                            )                     ORDER
                                                  )
           Defendant.                             )


                                       *** *** *** ***

       This matter is before the Court on the Recommended Disposition [R. 197] filed by

United States Magistrate Judge Hanly A. Ingram. 1 The Defendant, Kenneth Charles Ball, is

charged with one violation of his supervised release conditions. Id. at 1. The single violation is

for violating the condition of release the he “not commit another federal, state, or local crime.”

Id. at 2. Judgment was originally entered against the Defendant in September 6, 2012, after Mr.

Ball was found guilty on four counts, which included: manufacturing 100 or more plants of

marijuana; possession of an unregistered machinegun; possession of an unregistered short-

barreled shotgun; and possession of an unregistered projectile grenade. Id. at 1. He was

originally sentenced to 60 months followed by a five-year term of supervised release. Id. Mr.

Ball began his term of supervised release on January 20, 2015. Id.

       On October 24, 2016, the United States Probation Office issued a Supervised Release




       1
         While the Defendant is not at risk of overserving his term of confinement, the Court
notes the administrative delay in adopting the Magistrates Recommendation.
Violation Report which initiated these proceedings. Id. This report alleged one violation. Id.

       The Report stated that US Probation Officer Derek Vonkx was told by Kentucky State

Police Detective Billy Correll that, during an interview, Mr. Ball admitted to kissing a six-year-

old child on the vagina and buttocks. Id. at 2. Mr. Ball then confirmed that this incident

occurred. Id. Detective Correll told Officer Vonckx that the case would be presented to the

McCreary County Grand Jury for an indictment. Id.

       Afterwards, the Grand Jury returned an indictment charging Ball with one count of sexual

abuse, first degree, and one count of sodomy, first degree. Specifically, the Grand Jury found

that there was probable cause that Ball “committed the offense of: Sexual Abuse in the First

Degree by subjecting [victim] . . . a child less than 12 years of age, to sexual contact,” and

“committed the offense of : Sodomy in the First Degree by engaging in deviate sexual

intercourse with [victim] . . ., a child less than 12 years of age.” (emphasis in original). Ball,

ultimately, pleaded guilty in state court to the charges of sexual abuse in the first degree, in

violation of KRS § 510.110, and sodomy in the second degree, in violation of KRS § 510.080.

For each of these counts, Mr. Ball was sentenced to concurrent eight-year sentences. The

conduct for which Ball pleaded guilty to constitutes a Grade A violation. See U.S.S.G. §

7B1.1(a)(1).

       At the final revocation hearing, held on December 6, 2018, Mr. Ball competently entered

a knowing, voluntary, and intelligent stipulation to all violations that had been charged by the

USPO in the Supervised Release Violation Report. [R. 193.] On December 11, 2018,

Magistrate Judge Ingram issued a Recommended Disposition which recommended revocation of

Ball’s supervised release and a term of thirty months of imprisonment, to run consecutive to his

state sentence of imprisonment, followed by a three-year term of supervised release. [R. 197 at
                                                2
7.]

       Judge Ingram appropriately considered the 18 U.S.C. § 3553 factors in coming to his

recommended sentence. Like Mr. Ball’s original convictions, including for possession of

unregistered guns and a grenade, his current violation reveals dangerous tendencies. Id. at 6.

       The Defendant’s history and characteristics provide some mitigating factors. Id. Mr.

Ball is older and suffers from post-traumatic stress disorder as a result of his military service. Id.

And, Mr. Ball has accepted responsibility for his offense by pleading guilty in state court and

stipulating to that same violation in this Court. Id. Here, acceptance of responsibility prevented

the minor from reliving the trauma in either state or federal court. Id. at 7.

       But the Defendant’s mitigating factors do not relieve the need for an above Guidelines

sentence. Id. Both parties accept as much. Id. A lengthier sentence is justified, first, by Mr.

Ball’s original below Guidelines sentence. Id. Secondly, it is demanded by the particularly

heinous nature of his conduct. Id.

       The need to deter criminal conduct weighs heavily in this case. Id. Because the

Defendant’s conduct shows he represents a risk to the most vulnerable individuals in society, the

Court must act to decrease those risks. For that reason, the Court accepts Judge Ingram’s

recommendation of sex-offender conditions, including a residency restriction and a no-contact

with minors provision. Id. at 8. The parties represented to the Court that Mr. Ball will receive

sex-offender treatment in state court, but this Court nonetheless will require an additional risk

assessment by the USPO. If USPO finds that the treatment was successful, then the USPO will

report that information to the Court and early termination of supervision will be considered.

       Finally, Mr. Ball’s violation was a serious breach of the Court’s trust. By committing the

crime, he breached his promise to the Court that he would not commit another federal, state, or
                                                3
local crime. Id.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Recommended

Disposition further advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 9. See 28 U.S.C. § 636(b)(1). No objections have been filed, and Defendant Ball

submitted a waiver of allocution. [R. 198.] Generally, this Court must make a de novo

determination of those portions of the Recommended Disposition to which objections are made.

28 U.S.C. § 636(b)(1)(c). When no objections are made, as in this case, this Court is not

required to “review . . . a magistrate’s factual or legal conclusions, under a de novo or any other

standard.” See Thomas v. Arn, 474 U.S. 140, 151 (1985). Parties who fail to object to a

magistrate judge’s report and recommendation are also barred from appealing a district court’s

order adopting that report and recommendation. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). Nevertheless, this Court has examined the record and agrees with Magistrate Judge

Ingram’s Recommended Disposition. Accordingly, and the Court being sufficiently advised, it is

hereby ORDERED as follows:

       1.      The Recommended Disposition [R. 197] as to Defendant Kenneth Charles Ball is

ADOPTED as and for the Opinion of the Court;

       2.      Defendant Ball is found to have violated the terms of his Supervised Release as

set forth in the Report filed by the U.S. Probation Officer and the Recommended Disposition of

the Magistrate Judge;

       3.      Ball’s Supervised Release is REVOKED;

       4.      Mr. Ball is SENTENCED to the Custody of the Bureau of Prisons for a term of

thirty months of imprisonment, consecutive to any state sentence of imprisonment; and

       5.      A three-year term of supervised release under the same conditions originally
                                                4
imposed [R. 144], along with the following additional sex-offender conditions:

           a) You must participate in a program for treatment of mental health/sexual disorders;

              must undergo a sex offender risk assessment, psychosexual evaluation and/or

              other evaluation as needed; must be subject to periodic polygraph examinations

              and/or Computer Voice Stress 10 Analysis (CVSA) testing, at the discretion and

              direction of the probation officer; and, must follow the rules and regulations of the

              sex offender treatment program as implemented by the probation office;

                  a. If the results from the risk assessment demonstrate to the USPO that the

                      sex-offender treatment you received while in state custody has been

                      successful, the USPO shall inform the Court of its findings and explore

                      early termination;

           b) Your residence and employment must be pre-approved by the probation officer

              and in compliance with state and local law;

           c) You must not frequent, volunteer, or work at places where children under the age

              of 18 congregate (e.g. playgrounds, parks, day-care centers, public swimming

              pools, youth centers, video arcade facilities) unless approved by the probation

              officer, and must have no contact with victims;

           d) You must not associate or have verbal, written, telephonic, or electronic

              communication with any person under the age of 18 without the permission of the

              probation officer. This provision does not encompass persons under the age of 18

              such as ticket vendors, cashiers, waiters, etc., with whom you must deal in order

              to obtain ordinary and usual commercial services;

           e) You must register as a sex offender as prescribed by state law;
                                               5
            f) You must submit your person, residence, office, vehicle, or any property under

               your control to a search conducted by the United States Probation Office, at a

               reasonable time and in a reasonable manner, based upon reasonable suspicion of

               contraband or evidence of a violation of a condition of release. Failure to submit

               to a search may be grounds for revocation of supervision. You must inform any

               other residents that the premises may be subject to searches pursuant to this

               condition; and

       6.      Upon Defendant’s release from state custody, the USPO shall inform the Court

for the purposes of scheduling a status conference. Defense counsel Samuel Castle has agreed to

a future temporary appointment to assist Defendant in understanding the terms of his conditions

upon his release.

       This the 12th day of June, 2019.




                                                6
